UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4697
KARY LEE TAYLOR, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                         (CR-99-70080)

                      Submitted: March 21, 2002

                      Decided: March 29, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Patterson Rogers, 3rd, Danville, Virginia, for Appellant. Ruth E.
Plagenhoef, United States Attorney, Donald R. Wolthuis, Assistant
United States Attorney, Patty Merkamp Stemler, Appellate Section,
Criminal Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.
2                      UNITED STATES v. TAYLOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kary Lee Taylor, Jr., was convicted by a jury of conspiracy to dis-
tribute and possess with intent to distribute more than fifty grams of
crack cocaine, 21 U.S.C. § 846 (1994), four counts of distributing,
manufacturing and possessing with intent to distribute more than five
grams of crack cocaine, and one count of distributing and possessing
with intent to distribute more than fifty grams of crack cocaine under
21 U.S.C.A. § 841(a) (West 1999). The district court imposed a sen-
tence of 188 months imprisonment. Taylor appeals his sentence,
alleging that the district court clearly erred in determining the amount
of crack attributable to him under U.S. Sentencing Guidelines Manual
§ 2D1.1 (2000). We affirm.

    Taylor was held responsible for two ounces of crack he sold to a
confidential informant, for another two ounces of crack that his cus-
tomer and co-defendant, Ronald Otey, sold to the confidential infor-
mant, and for an additional twenty-six ounces of cocaine (737.1
grams) that Otey testified he bought from Taylor, intending to convert
it to crack for resale. In the district court, Taylor challenged the 737.1
grams of crack on the ground that Otey’s testimony was unreliable.
The district court disagreed and adopted the finding recommended in
the presentence report. On appeal, Taylor argues that the twenty-six
ounces were improperly treated as crack because he sold only powder
cocaine to Otey. Because Taylor did not challenge the quantity on this
ground in the district court, our review is for plain error. United States
v. Olano, 507 U.S. 725, 731-32 (1993) (appeals court will notice
unpreserved error only if defendant shows that error occurred, error
was plain, error affected defendant’s substantial rights, and will grant
relief only if error seriously affects the fairness, integrity, or public
reputation of judicial proceedings). Otey testified that he bought pow-
der cocaine from Taylor with the understanding that he would cook
it into crack for resale and that, at their first transaction, Taylor
                       UNITED STATES v. TAYLOR                         3
directed him to someone who could cook the powder into crack for
him. Because Otey’s crack sales were reasonably foreseeable to Tay-
lor, the district court did not plainly err in attributing the twenty-six
ounces of crack to him as relevant conduct. USSG § 1B1.3(a)(1)(B).

   Taylor next contends, correctly, that the probation officer did not
account for the fact that four grams per ounce were lost in the process
of cooking the powder cocaine into crack. But even if 104 grams (4
grams x 26) is subtracted from the 737.1 grams of crack Taylor chal-
lenges here, the total quantity attributable to him exceeds 500 grams
of crack; thus, Taylor’s base offense level of 36 was not plainly erro-
neous. USSG § 2D1.1(c)(2) (base offense level of 36 applies when
offense involves 500 grams-1.5 kilograms of cocaine base). There-
fore, no plain error occurred. Olano, 507 U.S. 731-32.

   Finally, Taylor contends that the district court failed to make an
express finding concerning drug quantity or adopt the finding recom-
mended in the presentence report. Mindful of the fact that Taylor
questioned only Otey’s credibility, we believe that the district court
adequately resolved that issue when it found that Otey’s testimony
was "compelling" and determined that the recommended base offense
level of 36 was appropriate.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED